Citation Nr: 0118353	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  93-06 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a separate evaluation for headaches 
(previously claimed as service connection for migraine 
headaches).

2.  Entitlement to service connection for a low back disorder


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
February 1987.

This case arose on appeal from February 1991 and October 1991 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Columbia, South Carolina, which 
denied service connection for migraine headaches and a low 
back disorder, but granted service connection for 
hypertension assigning a 10 percent evaluation.  The veteran 
initially filed a notice of disagreement on all issue, but 
following a February 1992 rating decision increasing the 
evaluation of his hypertension to 20 percent, the veteran 
withdrew the issue of a higher evaluation for hypertension.  
The veteran and his representative appeared before a hearing 
officer at a hearing at the in October 1992.  The Board 
remanded the case for further development in December 1994.

In a December 1995 rating decision, the RO granted a 40 
percent evaluation for the veteran's hypertension to include 
tension headaches.  The veteran and his representative filed 
a notice of disagreement.  Subsequently, in a November 1996 
rating decision, the RO determined that there had been clear 
and unmistakable error in the December 1995 rating decision 
and granted a 60 percent evaluation for the veteran's 
hypertension with tension headaches.  In August 1997, the 
Board again remanded the case to the RO for additional 
development.  The veteran and his representative appeared 
before a Member of the Board at a hearing at the RO in 
February 2001.

The RO has listed the issue regarding the veteran's headaches 
as entitlement to service connection for migraine headaches.  
In view of the fact that the RO has established service 
connection for tension headaches, and the fact that such 
headaches, if rated separately, would be rated as migraine 
under Diagnostic Code 8100, the Board has recharacterized the 
issue as entitlement to a separate evaluation for headaches.

In June 2000, the veteran raised the issues of entitlement to 
an increased evaluation for hypertension, service connection 
for vision impairment secondary to hypertension, and 
entitlement to a total rating based on individual 
unemployability.  These matters have not yet been addressed 
by the RO.  Accordingly, they are referred to the RO for its 
consideration.


FINDINGS OF FACT

1.  Tension headaches have been etiologically related to the 
veteran's service-connected hypertension.

2.  Service connection for hypertension with tension 
headaches has been granted.

3.  Tension headaches are productive of disability separate 
from the veteran's service-connected hypertension.

4.  The veteran is entitled to a separate evaluation for 
tension headaches.


CONCLUSION OF LAW

A separate evaluation for tension headaches as secondary to 
the service-connected hypertension is warranted.  38 C.F.R. 
§§ 4.14, 4.25 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A January 1995 annual reserve physical examination resulted 
in a diagnosis of headaches secondary to high blood pressure.  
At an April 1995 VA neurological evaluation, the examiner 
opined that the veteran's headaches were tension type 
headaches and were related to his hypertension.  VA 
examination in November 1995 revealed blood pressure readings 
of 205/140, 200/130 and 205/145.  The veteran was referred to 
the Emergency Room for urgent treatment of a hypertensive 
urgency.  In December 1995, the RO recharacterized the 
evaluation of the veteran's service-connected hypertension to 
include tension headaches and assigned a 40 percent 
evaluation under Diagnostic Code 7101.  In a November 1996 
rating decision, the RO found clear and unmistakable error in 
the December 1995 rating in not assigning a 60 percent 
evaluation for the veteran's hypertension with headaches.  
The veteran contends that he is entitled to a separate rating 
for the headaches.

At a March 2000 VA examination, the veteran complained of 
constant headaches.  The diagnosis was headaches most likely 
secondary to uncontrolled hypertension.  The examiner opined 
that although a migrainous component cannot be excluded, it 
was most probable that the veteran's symptomatic headaches 
are of the muscle contraction/tension type quality and 
related to his elevated blood pressure.

Unless otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R § 4.25.  However, the 
anti-pyramiding provision of 38 C.F.R. § 4.14 states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Brady v. Brown, 4 Vet. App. 203 (1993), the United States 
Court of Appeals for Veterans Claims (Court) interpreted 
38 U.S.C. § 1155 as implicitly containing the concept that 
"the rating schedule may not be employed as a vehicle for 
compensating a claimant twice (or more) for the same 
symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity" 
and would constitute pyramiding.  The opinion further noted 
that VA cautioned against this "pyramiding of disabilities" 
in 38 C.F.R. § 4.14.

In Fanning v. Brown, 4 Vet. App. 225 (1993), the Court 
reaffirmed its reasoning in Brady, supra, that pyramiding of 
disabilities is to be avoided pursuant to 38 U.S.C. § 1155 
and 38 C.F.R. § 4.14.  In Esteban v. Brown, 6 Vet. App. 259 
(1996), the Court held that "the critical element is that 
none of the symptomatology for any one of these three 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262 
(emphasis in original).  In this case, the symptomatology for 
the headaches must not be duplicative or overlapping with the 
symptomatology of the hypertension.  Currently, the RO has 
rated the veteran for hypertension with tension headaches and 
has assigned a 60 percent rating for these conditions under 
Diagnostic Code 7101.  Diagnostic Code 7101 is a code for 
"Diseases of the Arteries and Veins" and provides criteria 
for rating hypertensive vascular disease (hypertension and 
isolated systolic hypertension).  The current criteria for 
this code are as follows:

7101  Hypertensive vascular disease (hypertension 
and isolated
systolic hypertension):
    Diastolic pressure predominantly 130 or 
more................      60
    Diastolic pressure predominantly 120 or 
more................      40
    Diastolic pressure predominantly 110 or more, 
or; systolic 
     pressure predominantly 200 or 
more.........................           20
    Diastolic pressure predominantly 100 or more, 
or; systolic 
     pressure predominantly 160 or more, or; 
minimum evaluation
     for an individual with a history of diastolic 
pressure
     predominantly 100 or more who requires 
continuous
     medication for 
control................................................        
10

Note (1):  Hypertension or isolated systolic 
hypertension must be
   confirmed by readings taken two or more times on 
at least three
   different days. For purposes of this section, 
the term
   hypertension means that the diastolic blood 
pressure is
   predominantly 90mm. or greater, and isolated 
systolic
   hypertension means that the systolic blood 
pressure is
   predominantly 160mm. or greater with a diastolic 
blood pressure
   of less than 90mm.
Note (2):  Evaluate hypertension due to aortic 
insufficiency or
   hyperthyroidism, which is usually the isolated 
systolic type,
   as part of the condition causing it rather than 
by a separate
   evaluation.

The Diagnostic Codes for rating disabilities of the 
cardiovascular system were revised in January 1998, during 
the pendency of this case.  The Court has held that when a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, under both the old and the current 
criteria for Diagnostic Code 7101, the only manifestations on 
which the evaluation of hypertension is based are blood 
pressure readings.  The criteria do not set forth or refer to 
any findings of headaches as pertinent to the evaluation 
criteria.  38 C.F.R. § 4.104 Diagnostic Code 7101 (1997 and 
2000).  Thus, the Board concludes that the veteran is 
entitled to a separate evaluation for his headaches as 
secondary to hypertension.


ORDER

Entitlement to a separate rating for headaches as secondary 
to the veteran's service-connected hypertension is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


REMAND

The Board, in both its December 1994 and August 1997 REMAND, 
directed the RO to attempt to obtain the veteran's service 
medical records (SMRs) from 1983 to 1987 from the National 
Personnel Records Center (NPRC).  Documentation of record 
discloses that NPRC requests were made by the RO, that the 
veteran's complete SMRs were available on microfiche, and 
such records would be provided by NPRC.  However, a March 
1999 statement revealed that records had not yet been 
provided by NPRC and there is no indication that such records 
were received or that there was any further follow-up with 
NPRC.  The Court has held that remand instructions of the 
Board are neither optional nor discretionary.  Full 
compliance with such instructions is mandated by law.  
Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the RO 
is required to comply with the instructions set forth in the 
previous Remands in obtaining the veteran's missing service 
medical records.

Furthermore, the Board observes that in a March 2000 VA 
examination of the veteran's back, the examiner stated that 
it was his opinion that the veteran did not have a chronic 
low back disorder and that it is as likely as not that his 
current back disorder was related to his symptoms in service.  
This statement appears to be inconsistent.  Moreover, the 
examiner indicated that his review may change after review of 
ordered x-rays of the back.  The Board notes that a 
subsequent x-ray evaluation is of record, but there was no 
further statement from the VA examiner.

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this part of the case is REMANDED to the RO for 
completion of the following:

1.  The RO should again contact the 
National Personal Records Center (NPRC) 
and request copies of the veteran's 
service medical records for 1984, 1985, 
1986, and 1987.  If these records are not 
available, certification of such from NPRC 
must be placed in the record.

2.  The RO should refer the records in 
this case to the examiner who performed 
the March 2000 spine examination and 
request clarification as to whether the 
veteran has a current back disorder and, 
if so, whether the back disorder is 
related to his symptoms in service.  The 
examiner should indicate that he has 
reviewed the March 2000 lumbar spine x-
rays.  If this examiner is not available, 
or if this examiner determines that 
another examination would be helpful, the 
veteran should be scheduled for another 
examination to address the questions set 
forth above.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 



